DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A (cls. 1-24, 26-45) and Species XI (Fig. 2A)in the reply filed on 2/28/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-16, 22-23, 26-28, 31-34, 37, 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sibik (US 6,276,152 – provided by Applicant in the IDS). 

Regarding claim 1, Sibik teaches a heat transfer system for sourcing a variable load (see Fig. 1, col. 1, lines 53-55), comprising: 
a heat exchanger (40, Fig. 1) that defines a first fluid path (18, Fig. 1) and a second fluid path (16, Fig. 1); 
a first variable control pump (46, Fig. 1, col. 3, line 55) for providing variable flow of a first circulation medium through the first fluid path of the heat exchanger (col. 4, lines 45-55); 
a variable flow controlling mechanical device for providing variable flow of a second circulation medium through the second fluid path of the heat exchanger (38, Fig. 1, col. 3, lines 45-52); 
sensors for detecting variables, the sensors comprising first at least one sensor for sensing at least one variable indicative of the first circulation medium (62, Fig. 1) and second at least one sensor for sensing at least one variable indicative of the second circulation medium (86, Fig. 1); and 
at least one controller (90) configured to control at least one parameter of the first circulation medium or the second circulation medium by: detecting the variables using the first at least one sensor and the second at least one sensor (col. 4, lines 24-46), and 
controlling flow of one or both of the first variable control pump (col. 4, lines 24-46) or the variable flow controlling mechanical device using a feed forward control loop based on the detected variables of the first circulation medium and the second circulation medium to achieve control of the at least one parameter (the controlling of the mechanical device is not required as the claim is claimed in the alternative), 
wherein the at least one parameter controlled by the at least one controller maintains a specified fixed ratio of flow of the first fluid path to flow of the second fluid path (col. 6, lines 41-50).  

Regarding claim 2, Sibik teaches the system as claimed in claim 1, wherein the feed forward control loop is based on a mathematical model between the at least one parameter to be controlled and the detected Page 2 of 12variables (col. 6, lines 41-50).    

Regarding claim 9, Sibik teaches the system as claimed in claim 1, wherein the at least one parameter that is controlled is a different parameter than the detected variables for the feed forward control loop (col. 4, lines 24-46, the speed of the pump is determined by the temperature, which are different from each other).  

Regarding claim 10, Sibik teaches the system as claimed in claim 1, wherein: 
the first fluid path is between the heat exchanger and the variable load, the first variable control pump is between the heat exchanger and the variable load (see Fig. 1, 18 features the heat exchanger 40, the load 54 and the pump 46), 
the second fluid path is between a temperature source (40, Fig. 4, col. 5, lines 4-15) and the heat exchanger, and the variable flow controlling mechanical device is between the temperature source and the heat exchanger (42 is between 40 and 32).  

Regarding claim 11, Sibik teaches the system as claimed in claim 10, wherein at least the variable flow controlling mechanical device that is between the temperature source and the heat exchanger is controlled by the at least one controller to achieve the control of the at least one parameter (see Fig. 1).  

Regarding claim 12, Sibik teaches the system as claimed in claim 10, wherein the temperature source comprises a chiller (40, Fig. 4, col. 5, lines 4-15).

Regarding claim 13, Sibik teaches the system as claimed in claim 10, wherein the temperature source comprises a pump that is controlled independently from the at least one controller, wherein the variable flow controlling mechanical device is a second variable control pump (see 206, Fig. 4, col. 5, lines 4-15).  

Regarding claim 14, Sibik teaches the system as claimed in claim 10, wherein the at least one parameter controlled by the at least one controller is output temperature from the heat exchanger to the temperature source (col. 5, lines 52-67).  

Regarding claim 15, Sibik teaches the system as claimed in claim 14, but does not teach that the temperature source comprises a geothermal source. The Examiner takes OFFICIAL NOTICE that geothermal sources are commonly used in the art a temperature sources in combination with larger systems, thereby making the modification obvious to one of ordinary skill in the art in order to assess the benefits it has on the system.

Regarding claim 16, Sibik teaches the system as claimed in claim 10, wherein the at least one parameter controlled by the at least one controller maximizes temperature differential across the heat exchanger to the temperature source (col. 5, lines 52-67).    


Regarding claim 22, Sibik teaches the system as claimed in claim 16, wherein the temperature source comprises a chiller (40, Fig. 4, col. 5, lines 4-15).

Regarding claim 23, Sibik teaches the system as claimed in claim 1, wherein the at least one parameter controlled by the at least one controller is output temperature from the heat exchanger to the variable load (col. 5, lines 52-67).

Regarding claim 26, Sibik teaches the system as claimed in claim 1, wherein the at least one parameter is controlled by the at least one controller to be a specified value (col. 4, lines 24-46).  

Regarding claim 27, Sibik teaches the system as claimed in claim 1, wherein the at least one parameter is controlled by the at least one controller to be optimized or maximized (col. 4, lines 24-46).  

Regarding claim 28, Sibik teaches the system as claimed in claim 1, further comprising a heat transfer module that includes the heat exchanger and at least one further heat exchanger (32, Fig. 1) in parallel with the heat exchanger and each other, wherein the first fluid path and the second fluid path are further defined by the at least one further heat exchanger (see Fig. 1).  

Regarding claim 31, Sibik teaches the system as claimed in claim 1, wherein the sensors comprise at least one pressure sensor, configured to detect pressure measurement at the heat exchanger (81, col. 4, lines 20-23).  

Regarding claim 32, Sibik teaches the system as claimed in claim 1, wherein the first at least one sensor comprises first at least one temperature sensor and the second at least one sensor comprises second at least one temperature sensor (76, 78, col. 4, lines 12).  

Regarding claim 33, Sibik teaches the system as claimed in claim 32, wherein the sensors include a flow sensor to detect flow measurement of the first fluid path or the second fluid path of the heat exchanger that has the at least one parameter that is being controlled  (82, Fig. 1, col. 4, lines 35-40).  

Regarding claim 34, Sibik teaches the system as claimed in claim 1, wherein the sensors include a flow sensor to detect flow measurement of the first fluid path or the second fluid path of the heat exchanger that has the at least one parameter that is being controlled  (82, Fig. 1, col. 4, lines 35-40).  

Regarding claim 37, Sibik teaches the system as claimed in claim 1, wherein the variable flow controlling mechanical device is a second variable control pump (206, Fig. 4).  

Regarding claim 43, Sibik teaches the system as claimed in claim 1, wherein the variable flow controlling mechanical device is a variable control valve (42, Fig. 1).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sibik in view of Siegenthaler (US 2011/0114284).

Regarding claim 3, Sibik teaches the system as claimed in claim 2, but does not teach a memory for storing, for use in the mathematical model by the at least one controller, for at least one or both of the first circulation medium or the second circulation medium: specific heat capacity as a function of pressure and temperature; and fluid density. Siegenthaler teaches a heat pump system (Siegenthaler Title) which features a controller which comprises a mathematical equation to calculate the specific heat of the circulating fluid (Siegenthaler, paragraph [0019]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sibik, with the controller to store the specific heat of either the first or second circulation medium, as taught by Siegenthaler, in order to better assess how to accurately condition the fluid as required by the system.
 
Regarding claim 4, Sibik teaches the system as claimed in claim 2, but does not teach that the at least one controller is configured to determine a heat transfer coefficient (U) of the heat exchanger, wherein heat transfer coefficient (U) is used for the mathematical model. Siegenthaler teaches a heat pump system (Siegenthaler Title) which features a controller which comprises a mathematical equation to calculate the instantaneous rate of heat transfer of the heat exchanger (Siegenthaler, paragraph [0029]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sibik, with the controller to determine the heat transfer coefficient of the heat exchanger, as taught by Siegenthaler, in order to have a greater understanding of how well the system is operating. 

Regarding claim 5, Sibik as modified teaches the system as claimed in claim 4, wherein the determining the heat transfer coefficient (U) of the heat exchanger is determined based on real-time operation measurement by the sensors when sourcing the variable load (Siegenthaler, paragraph [0029], notes collecting data from sensors and determining the instantaneous rate of heat transfer).  

Regarding claim 7, Sibik as modified teaches the system as claimed in claim 5, wherein the determining the heat transfer coefficient (U) of the heat exchanger comprises calculating the heat transfer coefficient (U) based on currently detected variables of the sensors during the real-time operation measurement when sourcing the variable load (Siegenthaler, paragraph [0029], notes collecting data from sensors and determining the instantaneous rate of heat transfer).    

Regarding claim 8, Sibik as modified teaches the system as claimed in claim 4, but does not specifically teach determining the heat transfer coefficient (U) of the heat exchanger is determined based on testing prior to installation and/or shipping of the heat exchanger. However, the Examiner takes OFFICIAL NOTICE that testing/designing equipment to be installed in a larger system is ordinary in the art, thus making it obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sibik as modified with testing prior to installation and/or shipping of the heat exchanger, as it is commonplace to do so within the art in order to optimize the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sibik in view of Siegenthaler, further in view of Havlena (US 2017/0130982 – provided by Applicant in the IDS).

Regarding claim 6, Sibik teaches the system as claimed in claim 5, but does not teach determining the heat transfer coefficient (U) of the heat exchanger comprises predicting the heat transfer coefficient (U) based on previous detected variables of the sensors during the real-time operation measurement when sourcing the variable load. Havlena teaches a controller which can determine a predicted heat transfer coefficient (Havlena, paragraph [0067]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sibik as modified with predicting the heat transfer coefficient, as taught by Havlena, in order to have a system which continually updates. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sibik in view of Akutsu (JP 5972729B2).
Regarding claim 24, Sibik teaches the system as claimed in claim 23, further but does not teach a hot water heater in series between the heat exchanger and the variable load.  Akutsu teaches a hot water heater positioned in a feed-forward control in series with a heat exchanger of a different loop than that of the hot water heater (Akutsu, Abstract). 



Claims 19-21, 30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sibik, alone. 

Regarding claim 19, Sibik teaches the system as claimed in claim 16, but does not teach that temperature source comprises a cooling tower. The Examiner takes OFFICIAL NOTICE that cooling towers are commonly used in the art a temperature sources in combination with larger systems, thereby making the modification obvious to one of ordinary skill in the art in order to assess the benefits it has on the system.

Regarding claim 20, Sibik teaches the system as claimed in claim 19, further comprising a chiller in parallel to the heat exchanger for sourcing the variable load from the cooling tower (208, 22, Fig. 4).  

Regarding claim 21, Sibik teaches the system as claimed in claim 19, further comprising a chiller in series between the heat exchanger and the variable load (208, Fig. 4 and 54 in Fig. 1).  

Regarding claim 30, Sibik teaches the system as claimed in claim 1, wherein the sensors comprise: Page 6 of 12a first flow sensor configured to detect flow measurement of the first fluid path of the heat exchanger (82, Fig. 1, col. 4, lines 35-40), but does not teach a second flow sensor configured to detect flow measurement of the second fluid path of the heat exchanger. However, the claim involves a mere duplication of parts which has been held to be within routine skill in the art, thereby making it obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sibik with a second flow sensor to detect flow measurement of the second fluid path of the heat exchanger, in order to have greater understanding of the system. 

Regarding claim 35, Sibik teaches the system as claimed in claim 1, but does not teach that the heat exchanger is a plate type counter current heat exchanger that includes a plurality of brazed plates for causing turbulence when facilitating heat transfer between the first fluid path and the second fluid path. However the Examiner takes OFFICIAL NOTICE that modifying the type of heat exchanger to be used in a system is within routine skill for one in the art, thereby making it obvious to provide Sibik with a plate type count current heat exchanger, in order to assess how this type of heat exchanger benefits the system. 

Regarding claim 36, Sibik teaches the system as claimed in claim 1, but does not teach the heat exchanger is a shell and tube heat exchange or a gasketed plate heat exchanger.  However the Examiner takes OFFICIAL NOTICE that modifying the type of heat exchanger to be used in a system is within routine skill for one in the art, thereby making it obvious to provide Sibik with a shell and tube heat exchange or a gasketed plate heat exchanger, in order to assess how this type of heat exchanger benefits the system.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Sibik in view of Goodson (US 2003/0062149).

Regarding claim 44, Sibik teaches the system as claimed in claim 1, but does not teach the sensors are integrated with the heat exchanger. Goodson teaches a heat exchanger which has a controller and sensors integrated therein (Goodson, paragraph [0078]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sibik, with sensors integrated into the heat exchanger, as taught by Goodson, in order to acquire more accurate readings.

Regarding claim 45, Sibik teaches the system as claimed in claim 1. wherein the at least one controller is integrated with the heat exchanger. Goodson teaches a heat exchanger which has a controller and sensors integrated therein (Goodson, paragraph [0078]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sibik, with a controller integrated into the heat exchanger, as taught by Goodson, in order to acquire more accurate readings.

Allowable Subject Matter
Claims 17-18, 29, 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763